Citation Nr: 1704543	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is required.

The most recent VA treatment record associated with the claims file is from September 2012.  Given that during the September 2016 hearing the Veteran testified that he had received VA treatment for his hearing condition each of the past four years, the Board finds that the record is incomplete.  Accordingly, on remand, any outstanding VA treatment records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, the Board notes that it has been nearly four years since his last VA examination in September 2012.  Given the paucity of evidence since that date, the Board is unable to ascertain the current severity of his hearing loss.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established an increase in the disability rating is at issue, the present level of disability is of primary concern.").  Accordingly, a new VA examination should be scheduled on remand to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The entire claims file must be reviewed in conjunction with the examination.

The examination report should include an opinion on the effect of the Veteran's hearing loss on occupational and social functioning.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




